DAVIDSON, P. J.
Appellant was convicted of theft from the person; his punishment being assessed at two years’ confinement in the penitentiary.
The record is before us without a statement of facts or bills of exception. In the absence of the evidence, we are unable to review the attack on the conviction for want of sufficient testimony, and the rulings of the court with reference to the evidence. The charge of the court is sufficient, in the absence of the testimony, in the application *565of the law to the facts, or what the facts could have been under the allegations In the indictment.
The judgment is affirmed.